         Case 2:17-cr-00273-KJD-VCF Document 64 Filed 09/15/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-CR-273-KJD-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     AMANDA GONZALEZ-VALERIO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                          12/1/2020
     Tuesday, September 29, 2020 at 9:00 a.m., be vacated and continued to ________________ at

12                9 00 __.m.;
     the hour of ___:___ a    or to a time and date convenient to the court.

13          DATED this 15th
                       ___ day of September, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
                                                 KENT J. DAWSON
17
18
19
20
21
22
23
24
25
26
                                                    3
